Citation Nr: 1736137	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1984 to April 1987, from February 2003 to June 2003, and from October 2004 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In March 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  In June 2016, the Board remanded the case for additional development and it now returns for further appellate review. 

Subsequent to the issuance of the August 2016 supplemental statement of the case, additional treatment records were associated with the file; however, as such are irrelevant to the instant matters or include duplicative information of evidence previously considered by the Agency of Original Jurisdiction (AOJ), i.e., current treatment for hypertension, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran's sleep apnea had its onset during active duty service.

2.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board's decision to grant service connection for sleep apnea herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.  However, with regard to his claim for service connection for hypertension, VA's duty to notify was satisfied by November 2010 and February 2011 letters sent prior to the issuance of the rating decision on appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in June 2016 in order to ascertain the nature and etiology of his hypertension.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran, a review of the record, and an appropriate examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the March 2016 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in hypertension, the type and onset of symptoms, and his contention that his military service, and/or his PTSD and sleep apnea, caused, or, in the case of the service-connected disabilities, aggravated, his hypertension.  Therefore, not only were the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's hearing testimony, the Board remanded the claim in order to obtain outstanding records and afford the Veteran a VA examination so as to determine the nature and etiology of his hypertension. Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's June 2016 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, the matter was remanded in order to obtain updated VA treatment records and afford the Veteran a VA examination so as to ascertain the nature and etiology of his hypertension.  Thereafter, updated VA treatment records dated through May 2017 were associated with the file and, in June 2016, the Veteran was afforded a VA examination addressing his hypertension.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2016 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal diseases, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

Service connection may also be granted for a disability due to a qualifying chronic disability of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In this case, the record reflects that the Veteran had service in Southwest Asia during the Persian Gulf War as he was stationed in Iraq from October 2004 to February 2005; however, the disorders for which he is claiming service connection have been attributed to known clinical diagnoses, i.e., sleep apnea and hypertension, and, therefore, 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are inapplicable to his claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Sleep Apnea

The Veteran contends that his sleep apnea had its onset during, or is otherwise related to, his military service, to include exposure to environmental toxins coincident with his service in Southwest Asia.  In the alternative, he alleges that his sleep apnea is caused or aggravated by his service-connected PTSD.  As will be discussed herein, as the Board finds that service connection on a direct basis is warranted, it is unnecessary for the Board to consider whether the Veteran's sleep apnea is secondary to his PTSD.

The record reflects a current diagnosis of sleep apnea, which was rendered in October 2008.  While the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to sleep apnea, he reported he began experiencing waking up and gasping, and swelling in the uvula when awakening, during his deployment from 2004-2005.  He linked these symptoms to his nasal congestion caused by his in-service exposure to air pollutants.  A February 2005 STR notes that the Veteran reported that he was exposed to the following pollutants during service: smoke from oil fire, smoke from burning trash or feces, vehicle exhaust fumes, tent heater smoke, JPB or other fuels, paints, industrial pollution, sand/dust.  He indicated that he had concerns about possible exposure and inhalation of fumes and dust during deployment. 

The Veteran's ex-wife, son, and Ms. [redacted], submitted statements in March 2016, which note that the Veteran's sleep apnea symptoms began once he returned from deployment.  Mr. [redacted] submitted a statement testifying that he personally observed the Veteran unwell during deployment.  When he asked the Veteran what was wrong, the Veteran said that he was experiencing swelling in his throat that causes him to wake up choking.

With regard to the medical opinions of record, in June 2010, a VA examiner concluded that the Veteran's sleep apnea is not secondary to Gulf War environmental hazards because sleep apnea is not caused by toxins or chemical exposure.  Rather, obstructive sleep apnea is a common disorder characterized by repetitive narrowing or collapse of the pharyngeal airway during sleep and is caused by anatomical variations in the craniofacial features and/or neck.  Further, obesity alcohol use, and supine sleeping position (among other things) can exacerbate sleep apnea.  

In June 2016, a VA examiner noted that the Veteran had reported that he did "snore" some as an adult prior to his deployment in 2004 to Southwest Asia; however, he reported that the episodes of "waking up, gasping" and "swollen uvula in the morning when awakening" did not start until during his deployment in 2004/2005.  The examiner indicated that it was impossible to state, without resorting to speculation, at what specific period in time the Veteran developed sleep apnea since this condition often exists for long periods of time (even years in some cases) before it is clinically significant enough to prompt a patient to seek medical care and be diagnosed by formal sleep study.  The examiner stated that the only way to accurately diagnose sleep apnea is with a sleep study.  Since the Veteran did not undergo a formal sleep study until October 2008, it was not possible to state at what point in time he developed sleep apnea.  

However, the examiner indicated that the Veteran stated that the bulk of his significant symptoms of sleep apnea began during deployment in 2004/2005, and he feels that these symptoms were related to chronic upper airway/nasal obstruction from chronic exposure to air pollutants (smoke, sand, etc.), and current medical literature does list nasal congestion as a potential aggravating condition for sleep apnea.  Thus, the examiner found that, while it is not possible to say with any degree of certainty that the Veteran's sleep apnea definitively began during his 2004/2005 deployment, as opposed to existing prior to that time, there is the possibility that his reported nasal congestion related to air pollutants during deployment 2004/2005 could have aggravated his sleep apnea if it was indeed present prior to deployment 2004/2005.  There would be no way to definitively prove at what point the Veteran's sleep apnea began and/or whether it was definitively aggravated/caused by military service without being able to go back in time and conduct a formal sleep study before and again after deployment in 2004/2005.  

Even so, the examiner further noted that the Veteran has provided lay statements that agreed with his report that his symptoms of waking up/gasping (as well as reported apparent apneic episodes per a family member) and swollen uvula upon awakening were noted first upon the Veteran's return from deployment in 2004/2005.  Thus, the examiner concluded that, if the Board took the Veteran's statements and the lay statements of record as fact, it would seem that his sleep apnea either began during or was aggravated by his 2004/2005 deployment. 

Upon a review of the record, the Board finds that it has no reason to doubt the veracity of the Veteran's lay statements, or those of his friends and family members, and, as such, resolves all doubt in his favor and finds that his sleep apnea had its onset during active duty service.  Consequently, service connection for such disorder is warranted.

B.  Hypertension

The Veteran contends that his hypertension is related to his active duty service or, in the alternative, is caused or aggravated by his service-connected sleep apnea or PTSD.

With regard to whether the Veteran has a current diagnosis of hypertension, the Board notes that a June 2016 VA examiner found that a review of his VA treatment records dated from June 2008 to June 2016 did not reveal blood pressure readings consistent with a diagnosis of hypertension based on VA criteria.  In this regard, he noted that the highest blood pressure readings noted over the prior 10 years were 110/90 on May 7, 2010, with a repeat blood pressure at rest of 110/80; 124/90 on March 4, 2011, with a repeat blood pressure at rest of 118/72; 137/90 on July 2012; and 143/84 on March 2015, with a repeat blood pressure at rest of 118/73.  Thus, the examiner found that the currently available medical records do not indicate blood pressure readings consistent with a clinical diagnosis of hypertension by VA guidelines.  Rather, he noted that, it appeared from a review of the medical records, that the Veteran started on Metoprolol in August 2008 after having had a falsely positive cardiac screening test (subsequent heart catheterization did not find any concerning heart findings at that time). Thus, the examiner found that there is no evidence at the time based on review of the currently available medical records to make a diagnosis of hypertension.  However, VA treatment records dated subsequent to June 2016 reflect a diagnosis of essential hypertension and treatment of such with medication other than Metoprolol.  Consequently, the Board resolves all doubt in favor of the Veteran and finds that he has a current diagnosis of hypertension.  As such, the remaining inquiry is whether such is related to his military service, or is secondary to a service-connected disability.

In this regard, the Veteran's STRs are negative for any complaints, treatment, or diagnoses of hypertension.  Further, as noted by the June 2016 VA examiner, the Veteran's post-service treatment records reflect that, while he had an elevated blood pressure reading of 140/90 in June 2007, the first indication of hypertension was when he was placed on medication in August 2008, which was over three years after his last period of active duty.  

In a March 2016 Disability Benefits Questionnaire (DBQ), the Veteran's VA primary care physician listed hypertension where asked to identify "any findings, signs or symptoms attributable to sleep apnea."  As such determination is conclusory and provides no explanation for how hypertension is attributable to sleep apnea, the Board accords it no probative weight.  See Nieves-Rodriguez, supra; Stefl, supra.

Furthermore, the Board notes that the Veteran's representative argued in his March 2017 Appellant's Post-Remand Brief that, according to the National Institute of Health, PTSD patients have elevated heart rate and findings of elevated blood pressure in PTSD patients have generally mirrored existing research on heart rate.  In support thereof, he included a link to treatise evidence supplied by the National Institutes of Health (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3219414/); however, such treatise ultimately concluded that, although the available literature suggests an association of PTSD with cardiovascular disease and biomarkers, further research must consider potential confounds, incorporate longitudinal designs, and conduct careful PTSD assessments in diverse samples to address gaps in the research literature.  Further, such found that research on metabolic disease and biomarkers suggests an association with PTSD, but has not progressed as far as the cardiovascular research.  Consequently, such treatise is not definitive evidence of a link between PTSD and hypertension. 

Furthermore, while medical treatise evidence can, in some circumstances, constitute competent medical evidence, such must "not simply provide speculative generic statements not relevant to the [claimant]'s claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the medical article submitted by the Veteran's representative only provides general information as to the possibility that a relationship exists between PTSD and hypertension.  It is not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's service-connected PTSD and his hypertension with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case. Wallin, supra; Sacks, supra.

In June 2016, a VA examiner interviewed the Veteran, reviewed the record, and conducted an examination.  Thereafter, he opined that a review of the Veteran's STRs does not reveal any evidence of hypertension incurred during, caused by, or aggravated by his military service.  Additionally, the examiner noted that the Veteran began treatment for sleep apnea with CPAP in October 2008 and subsequent sleep studies indicated that the Veteran's sleep apnea was well controlled with CPAP therapy; thus, there would be no reason to suspect that the Veteran's blood pressure would be affected adversely by his sleep apnea.  Furthermore, the examiner found that the weight of the current medical literature reviewed at this time does not report any clear "cause and effect" relationship between PTSD and sustained elevation of blood pressure.  He also noted that the Veteran does have risk factors for hypertension, include obesity and advancing age, but, there is no evidence to suggest that it would be secondary to the Veteran's military service, PTSD, or sleep apnea. 

The Board places great probative weight on the June 2016 VA opinion that concluded that the Veteran's hypertension was not related to his military service, or caused or aggravated by his service-connected PTSD or sleep apnea.  Specifically, such opinion was predicated on an interview with the Veteran, a review of the record, and an appropriate examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board has also considered the Veteran's lay statements regarding etiology of his hypertension, to include his allegation that such is caused or aggravated by his PTSD or sleep apnea.  In this regard, hypertension is not a disorder that is capable of lay observation.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, as a lay person, the Veteran is not competent to render an opinion regarding the etiology of his hypertension.  In this regard, the matter of medical causation or aggravation of such a disorder are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the causation or aggravation of hypertension involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of specialized testing.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In the instant case, there is no suggestion that the Veteran has the expertise required to determine the causation or aggravation of hypertension.  Therefore, he is not competent to offer such an opinion and, as such, his lay statements in such regard are afforded no probative weight.

As a final matter, the Board finds that hypertension did not manifest within one year of the Veteran's service discharge from a period of active duty.  In this regard, while he may have had an isolated high blood pressure reading in June 2007, the first indication of a diagnosis of hypertension was in August 2008 when he was placed on medication for such disorder.  Further, the Veteran has not alleged a continuity of relevant symptomatology since service.  Therefore, presumptive service connection for hypertension is not warranted.

In conclusion, the Board finds that hypertension is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and is not caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea is granted.

Service connection for hypertension is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


